Per curiam.
Augustus Frank Adamson, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary surrender of his license to practice law on the ground of his conviction in the United States District Court for the Northern District of Georgia for violation of Title 18, Sections 371, 1341 and 2314 of the United States Code — felonies involving moral turpitude and constituting grounds for disbarment under Standard 66 of Rule 4-102 of Part IV, Chapter 1 of the State Bar Rules.
The Board has accepted the petition and recommends that Adamson be allowed to voluntarily surrender his license with the express stipulation that he be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the Bar in effect at the time of his petition for reinstatement. The respondent has waived exceptions to the findings and recommendations of the State Disciplinary Board.
*822Decided September 23, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Frank J. Shannon III, for appellee.
We have reviewed the file and accept, concur in, and adopt the recommendation of the State Disciplinary Board. We therefore hereby order that Adamson’s voluntary surrender of his license be accepted (which is equivalent to disbarment, In the Matter of Tew, 249 Ga. 587 (292 SE2d 721) (1982)), and that he be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of any petition for reinstatement he may file in the future.

Voluntary surrender of license accepted.


All the Justices concur.